Citation Nr: 0009746	
Decision Date: 04/12/00    Archive Date: 04/20/00

DOCKET NO.  97-26 597	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an original compensable (greater than zero 
percent) evaluation for a left shoulder disability.  

2.  Entitlement to an original compensable (greater than zero 
percent) evaluation for a left knee disability.

3.  Entitlement to an original compensable (greater than zero 
percent) evaluation for a sinusitis disability.

4.  Entitlement to an increased evaluation for a low back 
disability.  

5.  Entitlement to an original compensable (greater than zero 
percent) evaluation for a right ear hearing loss disability.

6.  Entitlement to an original evaluation greater than 10 
percent for a bilateral eye disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to 
September 1992.  

This matter arises before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veteran 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  
A rating action dated February 1993 initially denied service 
connection for, in pertinent part, a left shoulder, left 
knee, low back, and right ear hearing loss disabilities.  

A rating action dated January 1994 next established 
entitlement to service connection for a low back disorder, 
and evaluated the veteran's condition as zero percent 
disabling.  It also denied the claims of a left shoulder, 
left knee, and right ear hearing loss disabilities as not 
well grounded.  

The veteran next submitted a claim, dated September 1996, for 
an increased evaluation of his low back disability, and to 
establish service connection for, in pertinent part, a left 
shoulder, left knee, sinusitis, and bilateral eye condition.  
The RO, in a March 1997 decision, found that clear and 
unmistakable error had previously been committed, and 
established service connection for a left shoulder 
disability, evaluated as zero percent disabling; a right ear 
hearing loss disability, also evaluated as zero percent 
disabling; and a bilateral eye disability, evaluated as 10 
percent disabling, all effective from October 1992.  Service 
connection was also established in that decision for a left 
knee disability and a sinusitis disorder, both effective from 
September 1996, and evaluated as zero percent disabling.  The 
zero percent evaluation of the veteran's low back disorder 
was continued.  The veteran disagreed with that decision, and 
this appeal ensued.  

We note that the veteran has submitted evidence which may not 
have been considered by the RO, however, as he has 
specifically waived regional office jurisdiction of this 
evidence, we find no further action on this question is 
warranted.  

The issue of an original compensable evaluation of a right 
ear hearing loss disability is addressed in the remand 
section of the opinion.

Finally, a hearing was held via video-conferencing techniques 
by the undersigned Member of the Board, sitting in 
Washington, D.C., in October 1999.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims concerning his left shoulder, left knee, 
sinusitis, low back and right and left eye disabilities has 
been developed.

2.  A left shoulder disability is manifested primarily by 
subjective complaints of pain.

3.  A left knee disability is manifested primarily by 
subjective complaints of "giving way".

4.  A sinusitis disability is manifested primarily by 
approximately one incapacitating episode per year of 
diagnosed sinusitis.  

5.  A low back disability is manifested primarily by pain and 
slight limitation of motion, productive of slight functional 
impairment.

6.  A right and left eye disability is manifested primarily 
by a history of retinal tears and lattice degeneration.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for a left 
shoulder disability are not met.  38 U.S.C. § 1155 (West 1991 
& Supp. 1999); 38 C.F.R. Part 4, § 4.71a Diagnostic Codes 
5200, 5201, 5202, 5203 (1999).

2.  The criteria for a compensable evaluation for a left knee 
disability are not met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, § 4.71a Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (1999).

3.  The criteria for a compensable evaluation for a sinusitis 
disability are not met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, Diagnostic Code 6513 (1999).  

4.  The criteria for a 10 percent evaluation for a low back 
disability are met.  38 U.S.C. § 1155 (West 1991 & Supp. 
1999); 38 C.F.R. Part 4, § 4.71a Diagnostic Code 5292 (1999). 

5.  The criteria for an evaluation greater than 10 percent 
for a bilateral eye disability are not met.  38 U.S.C. § 1155 
(West 1991 & Supp. 1999); 38 C.F.R. Part 4, Diagnostic Code 
6011 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an original compensable (greater than zero 
percent) evaluation for a left shoulder disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his left shoulder 
disability is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case.

The veteran's claim for service connection for a left 
shoulder disability was first denied in a February 1993 
rating decision.  A subsequent rating action, dated March 
1997, found that clear and unmistakable error had been 
committed in the prior action, and established service 
connection for a left shoulder disability, and evaluated it 
as noncompensable (zero percent disabling) from October 1992.  

As indicated above, the veteran contends that his left 
shoulder disability is more severe than currently evaluated.  
After a review of the record, the Board finds that these 
contentions are not supported by the evidence, and that an 
evaluation greater than the one currently in effect is not 
warranted.

The severity of a shoulder disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  
38 C.F.R. Part 4, (1999).

Disabilities of the shoulder and arm are evaluated under 
rating criteria that contemplate ankylosis of scapulohumeral 
articulation (Diagnostic Codes 5200), limitation of motion of 
the arm (Diagnostic Code 5201), other impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  

The report of the veteran's December 1996 VAME reflect that 
he reported shoulder pains that were treated with analgesics.  
On physical examination of the shoulders, the examiner noted 
that there was no evidence of redness, deformity, tenderness, 
swelling, or limited motion.  It was noted that he could 
forward elevate each arm 180 degrees, backward elevate them 
to 40 degrees, abduct them to 30 degrees, externally rotate 
them 90 degrees, and internally rotate them 40 degrees.  His 
grip and strength was described as normal in his upper 
extremities.  The x-ray examination of the shoulders was 
reportedly normal.  The pertinent diagnosis was "no evidence 
of bursitis in the shoulders."  

A progress note dated November 1998 reflects that the veteran 
was seen for tenderness over both anterior shoulders, with 
"normal ROM [range of motion]"; an April 1999 record shows 
that the veteran complained of pain over his right shoulder 
and arm area; and a July 1999 record shows that the veteran 
complained of pain in both shoulders and that the assessment 
was "inflammatory process".  

The veteran testified at his personal hearing dated October 
1999 that his ability to lift his left arm above shoulder 
level was impaired and that he had constant pain in his left 
shoulder.  

As indicated above, arm limitation of motion is contemplated 
by Diagnostic Code 5201.  Where arm limitation of motion of 
is limited to 25 degrees from the side, a 40 percent 
evaluation is assigned.  Limitation of motion midway between 
the side and shoulder level contemplates a 30 percent 
evaluation, while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.  

We note that the veteran complains of limitation in motion in 
lifting his left arm above his shoulder level.  However, we 
must point out that the veteran was evaluated in December 
1996 and November 1998 with what was described by the 
examiners as "no evidence of...limitation of motion" and 
"normal [range of motion]", respectively.  An April 1999 
record is relevant only to his right shoulder, and thus not 
pertinent to the issue of the veteran's left shoulder 
condition.  Finally, a record dated July 1999 shows only an 
assessment of an inflammatory process.  

The medical evidence does not show that the veteran has 
ankylosis of scapulohumeral articulation (Diagnostic Code 
5200), compensable limitation of motion of the arm as 
contemplated by Diagnostic Code 5201, impairment of the 
humerus (Diagnostic Code 5202), or impairment of the clavicle 
or scapula (Diagnostic Code 5203).  In fact, we note that his 
1996 VA x-ray examination was reportedly negative, and the 
only diagnosis was "no evidence of bursitis".  

In De Luca v. Brown, the United States Court of Appeals for 
Veterans Claims (formerly the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that when the veteran has testified under oath to 
increasing pain on use, and where there was medical evidence 
substantiating these 'flare-ups', that when musculoskeletal 
system disabilities are evaluated, pain on use and factors 
under 38 C.F.R. §§ 4.40 and 4.45  are to be considered along 
with the criteria set forth in the diagnostic codes to 
determine the level of functional impairment.  8 Vet. App. 
202, 206 (1995).

Although an inflammatory process was noted in a July 1999 
record, we must again point out that the preponderance of the 
medical evidence does not show objective evidence of left 
shoulder or arm impairment, and thus, a greater evaluation is 
simply not shown by the evidence of record.  Therefore, as 
the preponderance of the evidence is against the veteran's 
claim, it must be denied.  


II.  Entitlement to an original compensable (greater than 
zero percent) evaluation for a left knee disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his left knee 
disability is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case.

The veteran established service connection for a left knee 
disability in a rating action dated March 1997.  The RO 
assigned a noncompensable (zero percent) rating for the 
veteran's traumatic arthritis of the left knee disability, 
effective from September 1996.  That decision noted that the 
veteran first manifested knee problems during service, and 
was previously diagnosed with left knee arthralgia.  That 
evaluation has remained in effect to date. 

As indicated above, the veteran contends that his left knee 
disability is more severe than currently evaluated.  After a 
review of the record, the Board finds that these contentions 
are not supported by the evidence, and that his claim must 
fail.

The severity of a knee disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & 
Supp. 1999), and utilize separate diagnostic codes to 
identify the various disabilities.  38 C.F.R. Part 4 (1999).  
Diagnostic Code 5010 contemplates ratings for traumatic 
arthritis, and provides that arthritic disabilities due to 
trauma will be rated under Diagnostic Code 5003 as 
degenerative arthritis.  Those provisions stipulate that 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion of the joints involved, in this 
case, under Diagnostic Codes 5260 and 5261.  When the 
limitation of motion is noncompensable, a rating of 10 
percent for each major joint or group of minor joints is to 
be combined, and that limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  Where 
there is no limitation of motion, but only x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, a 10 percent rating is assigned.  A 20 percent rating 
is also assigned where the above is present with occasional 
incapacitating exacerbations.

Diagnostic Code 5257 evaluates slight knee impairment 
productive of recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  

A rating greater than that currently in effect is also 
contemplated by ankylosis of the knee, under Diagnostic Code 
5256; a dislocated semilunar cartilage disability, under 
Diagnostic Code 5258; limitation of flexion and extension 
under Diagnostic Codes 5260 and 5261, respectively; and for 
impairment of the tibia or fibula under Diagnostic Code 5262.  

Ankylosis of the knee, with a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
contemplates a 30 percent evaluation; while ankylosis in 
flexion between 10 and 20 degrees is evaluated as 40 percent 
disabling; with flexion between 20 and 45 degrees evaluated 
as 50 percent disabling; and with extremely unfavorable 
ankylosis in flexion at an angle of 45 degrees of more 
evaluated as 60 percent disabling.  

A dislocated semilunar cartilage disability productive of 
frequent episodes of locking pain and with effusion into the 
joint contemplates a 20 percent evaluation under Diagnostic 
Code 5258, and a disability manifested by symptomatic 
dislocated semilunar cartilage, after removal, is evaluated 
as 10 percent disabling under Diagnostic Code 5259.

Limitation of leg flexion is evaluated as 10 percent 
disabling under Diagnostic Code 5260 when leg flexion is 
limited to 45 degrees; 20 percent disabling when leg flexion 
is limited to 30 degrees; and is evaluated as 30 percent 
disabling when leg flexion is limited to 15 degrees.  In 
addition, limitation of flexion to 60 degrees is required for 
a noncompensable evaluation to be assigned under these 
criteria.  Similarly, limitation of leg extension is 
evaluated as 10 percent disabling under Diagnostic Code 5261 
when leg extension is limited to 10 degrees; as 20 percent 
disabling when leg extension is limited to 15 degrees; is 
rated at 30 percent when extension is limited to 20 degrees; 
is evaluated as 40 percent disabling when extension is 
limited to 30 degrees; and is evaluated as 50 percent 
disabling when extension is limited to 45 degrees.  Where 
extension is limited to 5 degrees, a noncompensable 
evaluation may be assigned.  

Slight knee or ankle disability resulting from impairment of 
the tibia or fibula is evaluated as 10 percent disabling 
under Diagnostic Code 5262; a moderate knee or ankle 
disability is evaluated as 20 percent disabling; while a 
marked knee or ankle disability is evaluated as 30 percent 
disabling, and a disability productive of nonunion, with 
loose motion that requires a brace is evaluated as 40 percent 
disabling.  

The medical evidence shows that the veteran's December 1996 
VA medical examination (VAME) reflects that he was diagnosed 
with traumatic arthritis of the left knee by x-ray.  The 
veteran complained of bilateral knee pain.  The examiner 
noted that there was a bony density around the left tibia in 
the proximal posterior aspect suggestive of an old injury.  
Objective examination of the veteran's knees showed no 
swelling or redness, deformity, or tenderness.  He could flex 
to 135 degrees and extend to zero degrees.  Each knee 
measured 15 1/4 inches in circumference.  Neurologically, deep 
reflexes were present.  

A June 1998 outpatient treatment record shows that the 
veteran complained of knee pain, and that he was assessed 
with degenerative joint disease.  The examiner noted slight 
tenderness of the knees on objective examination, with no 
swelling.  An August 1998 record shows that the veteran 
complained of knee pain.  A November 1998 record shows that 
the veteran complained of chronic low grade pain in his knees 
with flare-ups, and that he was assessed with chronic 
shoulder and knee pains.  The plan was for him to continue on 
Ibuprofen, for various diagnostic testing to be conducted, 
and for the veteran to return to the clinic in six months.  

A July 1999 treatment record shows that the veteran 
complained of intermittent pain behind each knee.  No 
swelling or tenderness was noted.  The examiner assessed 
inflammatory process.  

The veteran's personal hearing transcript is dated October 
1999.  He testified, in essence, that he had knee pain with 
instability, that he wore a brace that was given to him 
during service, and that he had knee pain when bending his 
knee.  

The medical evidence does not show that the veteran manifests 
limitation of motion that may be assigned a noncompensable 
evaluation under Diagnostic Code 5260 or 5261.  That is, the 
evidence does not show that there is limitation of flexion to 
60 degrees, as required for a noncompensable evaluation to be 
assigned; or that extension is limited to 5 degrees, so that 
a noncompensable evaluation may be assigned.  

In addition, there is no objective evidence of any limitation 
of motion, such as swelling, muscle spasm, or satisfactory 
evidence of painful motion, so that a 10 percent evaluation 
may be assigned under the criteria that contemplate traumatic 
arthritis under Diagnostic Code 5010.  In fact, although the 
veteran was most recently assessed with an inflammatory 
process in a July 1999 record, that report, as well as 
several others, show that no swelling was present.  Finally, 
although there is x-ray evidence of left knee involvement, 
the medical evidence does not show x-ray evidence of 
involvement of two or more major joints or minor joint 
groups, so that a 10 percent rating may be assigned.  Thus, a 
rating greater than that currently in effect is not warranted 
under Diagnostic Codes 5010, 5261 or 5262.  

We also note that the medical evidence does not show that the 
veteran's knee is ankylosed such as to provide for evaluation 
pursuant to Diagnostic Code 5256.  Additionally, the record 
similarly does not show that the veteran was diagnosed with 
dislocated semilunar cartilage, or symptomatic removal of the 
same.  Thus ratings under either Diagnostic Code 5258 or 5259 
are similarly inapplicable. 

Finally, although there was x-ray evidence of a bony density 
around the left tibia in the proximal posterior aspect 
suggestive of an old injury, the medical record also shows 
that objective examination of the veteran's knees showed no 
swelling, redness, deformity or tenderness productive of 
slight knee or ankle impairment so that that ratings under 
Diagnostic Code 5262, for impairment of the tibia or fibula, 
are warranted.

We note that the veteran testified at his personal hearing 
that he manifested instability or "giving out" of his knee.  
However, we also must point out that the medical evidence 
does not show objective findings of recurrent subluxation or 
lateral instability productive of slight knee impairment, as 
contemplated by the criteria under Diagnostic Code 5257 for a 
10 percent evaluation.  It shows only x-ray findings of "a 
bony density around the left tibia in the proximal posterior 
aspect suggestive of an old injury". 

Turning to the De Luca factors outlined above, although 
slight tenderness was noted in a June 1998 record, medical 
records both prior and subsequent to that date show that no 
tenderness was noted.  Although the veteran was repeatedly 
seen with complaints of left knee pain, we must again point 
out that the medical record does not show objective evidence 
of slight knee impairment, and therefore, a greater 
evaluation is simply not shown by the evidence of record.  As 
the preponderance of evidence is against the veteran's claim, 
it must be denied.  


III.  Entitlement to an original compensable (greater than 
zero percent) evaluation for a sinusitis disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his sinusitis 
disability is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case.

The veteran established service connection for a sinusitis 
disability in a rating action dated March 1997.  The RO 
assigned a noncompensable (zero percent) rating, effective 
September 1996.  That evaluation has remained in effect to 
date. 

As indicated above, the veteran contends that his sinusitis 
disability is more severe than currently evaluated.  After a 
review of the record, the Board finds that these contentions 
are not supported by the evidence, and that his claim must be 
denied.

The severity of a sinusitis disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(1999) (hereinafter Schedule).  These criteria are based on 
the average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1999), and utilize separate diagnostic 
codes to identify the various disabilities.  
38 C.F.R. Part 4 (1999). 

The Board notes that the regulations governing the diseases 
of the nose and throat were changed effective, October 7, 
1996, and that the veteran's claim must be addressed under 
both sets of regulations.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991) (where the law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should be applied 
unless provided otherwise by statute).  Because the veteran 
first submitted his claim for a sinusitis disability that was 
received by VA on October 3, 1996, his claim must be 
addressed under both sets of regulations.  

Prior to October 7, 1996, a chronic maxillary sinusitis 
disability was evaluated under Diagnostic Code 6513.  Those 
criteria provided that a sinusitis disability that is 
detected by x-ray only is evaluated as zero percent disabling 
(noncompensable), and that a moderate disability productive 
of discharge or crusting or scabbing, with infrequent 
headaches was evaluated as 10 percent disabling.  A severe 
disability, with frequently incapacitating recurrences, 
severe and frequent headaches, purulent discharge or crusting 
reflecting purulence was evaluated as 30 percent disabling.  
A 50 percent evaluation was established for postoperative 
sinusitis, following radical operation, with chronic 
osteomyelitis requiring repeated curettage or severe symptoms 
after repeated operations.  

The regulations in effect subsequent to October 7, 1996 
provide that the veteran's sinusitis disability is evaluated 
under Diagnostic Code 6513, which contemplates chronic 
maxillary sinusitis.  The general rating formula for 
sinusitis provides that a sinusitis disability that is 
detected by x-ray only is evaluated as zero percent disabling 
(noncompensable), and that a disability productive of one or 
two incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting is considered 10 percent disabling.  A 
disability productive of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting is considered to be 30 percent disabling.  Finally, 
a disability following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries is 
considered to be 50 percent disabling.  

An incapacitating episode is defined in the Schedule as one 
that requires bed rest and treatment by a physician.

The report of the veteran's 1996 VAME shows that the examiner 
noted that there was no evidence of sinusitis at this time.  
The x-ray examination of the veteran's sinuses was reportedly 
normal.  The objective examination of the veteran's sinuses 
was also reportedly normal.  A treatment record dated April 
1997 shows that the veteran complained of nasal congestion 
and slight pain in the frontal sinuses.  The examiner found, 
on objective examination that the veteran's head, eyes, ears, 
nose and throat were normal, and assessed the veteran with 
allergic respiratory symptoms.  A record dated May 1997 shows 
that he was assessed with sinusitis, and that the examiner 
noted tenderness over the right frontal sinuses.  He was 
apparently prescribed an antibiotic for four days.  An eye 
clinic note dated February 1998 shows that the veteran was 
assessed with meibomitis.  A treatment record dated March 
1998 shows that the veteran complained of chest pain and 
sinusitis, and related that he has previously given 
medications for an 'allergy'.  The assessment was 
neuromuscular chest pain.  

The veteran testified at his personal hearing, dated October 
1999, that he estimated that he manifested more than five or 
six episodes of sinusitis per year, that he is treated with a 
large packet of medications from a VAMC, and that he has had 
several episodes which require bed rest, and that he has been 
treated with antibiotics approximately three to four times 
per year.    

Although the evidence shows that the veteran was seen four 
times since his 1996 VAME with complaints of sinusitis, the 
medical evidence shows that on two of those occasions he was 
assessed with allergic respiratory symptoms and meibomitis, 
and was assessed with sinusitis only once, in May 1997.  
Further we must point out that the 1996 x-ray report of his 
sinuses was reportedly normal.  

Thus, an evaluation greater than that currently in effect 
under the current regulations is not warranted, as the 
medical evidence does not show that the veteran manifests a 
disability productive of one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or one productive of three 
to six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  First, we note that an incapacitating episode is 
defined in the Schedule as one that requires bed rest and 
treatment by a physician.  Although the veteran has testified 
that he does require bed rest, the evidence does not show 
that he experiences incapacitating episodes that require 
treatment from a physician or that he has required prolonged 
antibiotic treatment.  In addition, it does not show that the 
veteran has manifested three to six non-incapacitating 
episodes per year of sinusitis.  In fact, the medical 
evidence shows that he has only once been assessed with 
sinusitis, in May 1997.  Thus, the evidence also does not 
show that an evaluation greater than 10 percent is warranted 
under the regulations in effect subsequent to October 7, 
1996.  

Turning to the regulations in effect prior to October 7, 
1996, we note that the medical evidence similarly does not 
show that a moderate disability, productive of discharge or 
crusting or scabbing, with infrequent headaches is 
manifested, so as to warrant a 10 percent evaluation.  
Likewise, a severe disability, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence is not shown so 
that a 30 percent evaluation is warranted.  Finally, 
postoperative sinusitis is not shown so that a 50 percent 
evaluation could be established.  We must again note that the 
medical evidence only shows that the veteran was assessed 
with sinusitis on one occasion, although he complained of 
sinusitis symptoms on four occasions since his 1996 VAME.  

Therefore, as the medical evidence does not support the 
veteran's contentions, we find that his claim for an 
increased evaluation of his sinusitis disability must be 
denied.  


IV.  Entitlement to an increased evaluation for a low back 
disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his low back 
disability is well grounded under 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1999).  He has not alleged that any records of 
probative value that may be obtained, and which have not 
already been sought by VA or associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case.

The veteran's claim for service connection for a low back 
disorder was first denied in a February 1993 rating decision.  
The veteran disagreed with that action in an August 1993 
Notice of Disagreement (NOD).  The RO next established 
service connection for a low back disability in a rating 
action dated January 1994, and assigned a noncompensable 
(zero percent) rating, effective from October 1992, the date 
of the veteran's original claim.  The veteran next submitted 
an increased evaluation claim in October 1996.  The zero 
percent evaluation has remained in effect to date. 

As indicated above, the veteran contends that his low back 
disability is more severe than currently evaluated.  After a 
review of the record, the Board finds that these contentions 
are supported by the evidence, and that a 10 percent 
evaluation is appropriate.

The severity of a low back disability is ascertained, for VA 
rating purposes, by application of the criteria set forth in 
VA's Schedule for Rating Disabilities, 38 C.F.R. § Part 4 
(1998) (Schedule).  Ratings for lumbosacral strain are 
contemplated by Diagnostic Code 5295.  Those criteria 
stipulate that severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion is evaluated as 
40 percent disabling.  A lumbosacral sprain disability 
productive of muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in a standing position, 
is evaluated as 20 percent disabling; while a disability 
productive of characteristic pain on motion is evaluated as 
10 percent disabling.  Where slight subjective symptoms only 
are present, a zero percent rating is assigned.  Evaluations 
for sacro-iliac injury and weakness under Diagnostic Code 
5294 are also determined by the above criteria.

A rating greater than that in effect is contemplated by 
ankylosis of the lumbar spine under Diagnostic Code 5289.  
Unfavorable ankylosis contemplates a 50 percent evaluation, 
while favorable ankylosis contemplates a 40 percent 
evaluation.  Additionally, severe limitation of motion of the 
lumbar spine is contemplated by Diagnostic Code 5292, and is 
evaluated as 40 percent disabling.  A disability productive 
of moderate limitation of motion is evaluated as 20 percent 
disabling, while one productive of slight limitation of 
motion is evaluated as 10 percent disabling.  Greater ratings 
are also contemplated for intervertebral disc syndrome, which 
is evaluated by Diagnostic Code 5293.  A mild disability is 
evaluated as 10 percent disabling.  A 20 percent rating 
contemplates a moderate disability, with recurring attacks; a 
40 percent rating is contemplated by severe intervertebral 
disc syndrome, where recurring attacks are present with 
little intermittent relief; while pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief, is evaluated as 60 percent disabling.

Additionally, ratings under Diagnostic Code 5010 and 
Diagnostic Code 5003 may also apply where traumatic arthritis 
or degenerative arthritis is present.  Those criteria 
stipulate that arthritis will be evaluated under the 
limitation of motion criteria for the specific joints 
involved; where limitation of motion is noncompensable, a 10 
percent rating is to be combined for application of each 
major joint group or group of minor joints.  In the absence 
of limitation of motion, a 20 percent rating will be assigned 
where there is x-ray evidence of involvement of 2 or more 
major or minor joint groups, with occasional incapacitating 
exacerbations, and a 10 percent evaluation assigned when 
there is no occasional incapacitating exacerbations.   

The medical evidence shows that the veteran's low back was 
evaluated in a record dated August 1996.  That progress note 
shows that he complained of "continued ongoing" low back 
pain since jumping out of an airplane in 1981.  On physical 
examination, the examiner noted that there was slight 
tenderness in the [lumbo-sacral] spine.  

The report of his December 1996 VA medical examination (VAME) 
notes that the veteran reported injuring his back in a 
parachute jump in 1981, that no fracture was discovered, and 
that he continued to have back pain on and off for the 
remainder of his career, and reported taking 800 mg of Motrin 
"practically every day."  The examiner noted that the 
veteran entered the room in no distress, that he dressed and 
undressed with ease and climbed on and off the table easily.  

Examination of the lumbar spine revealed no spasm or 
deformity and the examiner noted that the veteran's ranges of 
motion were as follows:  flexion to 90 degrees, extension to 
30 degrees, right and left lateral flexion to 25 degrees and 
rotation to 55 degrees.  He was able to raise each leg in the 
recumbent position normally, and flexion of the knees or 
arching of the back showed "no discomfort".  The Fabere 
Patrick test was negative.  The examiner also indicated that 
while prone, the pressure on the spine caused "no 
discomfort", and that flexing of the knees and raising each 
leg caused "no back discomfort."  The examiner also found 
that the veteran could stand on each foot normally, walk on 
his tiptoes and heels without difficulty, and that he could 
squat and rise without difficulty, although the veteran 
reported that the heel drop caused some jarring with distress 
on the low back.  The diagnosis was low back pain, chronic, 
with normal x-rays.  

A outpatient treatment record dated January 1997 reflects 
that the veteran was assessed with chronic low back pain.  It 
also shows that he reported that his back was better, but 
still hurt at times.  

The veteran testified at his personal hearing that he was 
somewhat limited in the types of movements that he could 
perform, that a sudden movement caused excruciating pain, 
that he had pain in regards to twisting and bending, that he 
experienced muscle spasms, and that he took 600 mg of Motrin 
daily.    

First, we note that the medical evidence does not show that a 
rating greater than that currently in effect is warranted 
under Diagnostic Code 5295.  That is, the medical evidence 
shows primarily that the veteran's low back disability is 
productive of only slight subjective symptoms, which 
contemplate a zero percent evaluation under Diagnostic Code 
5295.  In order for a 10 percent or greater rating to be 
warranted under these criteria, a disability productive of 
characteristic pain on motion must be shown.  We note that 
one is not shown by the medical evidence.  Similarly, an 
evaluation greater than 10 percent under these criteria is 
also not shown by the evidence of record.  

The evidence also does not show that the veteran was 
diagnosed with arthritis, so that evaluations under 
Diagnostic Code 5003 would be appropriate, or that 
intervertebral disc syndrome, which is evaluated by 
Diagnostic Code 5293, was shown.  The medical evidence of 
record also shows neither ankylosis of the spine nor 
vertebral fracture, so that ratings under Diagnostic Codes 
5285, 5286, or 5289 could be appropriately assigned.  

There is also no medical evidence of lumbosacral strain; with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; or a 
lumbosacral sprain disability productive of muscle spasm on 
extreme forward bending, with loss of lateral spine motion, 
unilateral, in a standing position, so that greater ratings 
are warranted under Diagnostic Code 5295.  We note in this 
regard that the veteran's x-ray was reportedly normal, and 
that examination of the lumbar spine revealed no spasm or 
deformity.  In addition, we note that the veteran entered the 
room in no distress, that he dressed and undressed with ease 
and climbed on and off the table easily.  

However, we note that the reported ranges of motion for his 
low back appear to show a slight limitation of motion.  As 
such, and in order to afford the veteran the benefit of every 
doubt, we determine that the medical evidence shows that the 
assignment of a 10 percent evaluation under Diagnostic Code 
5292, for slight limitation of motion of the lumbar spine, is 
not inappropriate.  

Finally, addressing the De Luca factors, we also note that 
the veteran reported that additional subjective symptoms were 
manifested during his personal hearing.  However, as the 
medical evidence shows only assessments and diagnoses of low 
back pain, these subjective symptoms are not supported by 
clinical findings, and we determine that a rating greater 
than 10 percent is not warranted, as the 10 percent 
evaluation most closely approximates the veteran's 
disability.  


VI.  Entitlement to an original compensable (greater than 
zero percent) evaluation for a bilateral eye disability.

Initially, the Board finds that the veteran's claim that an 
increased evaluation is appropriate for his right and left 
eye disability is well grounded under 38 U.S.C. § 5107(a) 
(West 1991 & Supp. 1999).  He has not alleged that any 
records of probative value that may be obtained, and which 
have not already been sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist the veteran, as mandated by 38 U.S.C. 
§ 5107(a) (West 1991 & Supp 1999), has been satisfied in this 
case.

The veteran's claim for service connection for a bilateral 
eye disability was first denied in a February 1993 rating 
decision.  A subsequent rating action, dated March 1997, 
found that clear and unmistakable error had been committed in 
the prior action, and established service connection for 
right and left eye disabilities, characterized as "status 
post laser treatment of retinal holes and lattice 
degeneration, status post scleral buckle procedure of the 
right eye cryopexy (claimed as eye surgery)".  The 
disabilities were evaluated as 10 percent disabling from 
October 1992, under Diagnostic Code 6099-6011.  

As indicated above, the veteran contends that his right and 
left eye disabilities are more severe than currently 
evaluated.  After a review of the record, the Board finds 
that these contentions are not supported by the evidence, and 
that an evaluation greater than the one currently in effect 
is not appropriate.

The severity of an eye disability is ascertained by 
application of criteria set forth at 38 C.F.R. §§ 4.75 - 
4.84a of VA's Schedule for Rating Disabilities, 38 C.F.R. 
Part 4 (1998) (Schedule).  Under Diagnostic Code 6011, a 
unilateral or bilateral disability of the retina, with 
localized scars, atrophy, or irregularities of, centrally 
located, with irregular, duplicated or enlarged or diminished 
image is evaluated as 10 percent disabling.  

The report of the veteran's VA ophthalmology examination is 
dated December 1996, and shows that he provided a history of 
aching pain in the back of his eye sockets since 1989, and an 
assessment of retinal tears and degeneration, for which he 
received laser treatment.  The examiner reported that the 
veteran was status post retinal detachment repair of the 
right eye with scleral buckle procedure and cryopexy for the 
left eye for lattice degeneration in 1992.  

The diagnoses were:  (1) mild meibomian gland dysfunction, 
(2) lattice degeneration in both eyes with low myopia, (3) 
status post laser treatment of retinal holes and lattice 
degeneration in both eyes, (4) status post scleral buckle 
procedure in the right eye and cryopexy in the left eye.  

The examiner also commented:

There is no indication of any new holes 
or tears.  The retina is flat in both 
eyes and the vision is correctable to 
20/20 for both near and distance.  The 
ocular pain and the facial pain he is 
complaining of is, in my judgement, not 
originating in the eye and could be a 
form of trigeminal neuralgia in view of 
the favorable response to Tegretol in the 
past, or it could be related to an active 
sinus problem.  

An eye clinic note of February 1998 shows that the veteran 
complained of vision and sinus problems.  The assessment was 
meibomitis, "ou" [both eyes].  

Although the veteran complained of continuing eye pain 
subsequent to his operative procedures, we must note that the 
medical evidence shows only that his vision is correctable to 
20/20 for both near and distance, that there is no evidence 
of new holes or tears, and that the retina is flat in both 
eyes.  In fact, the examiner specifically provided an opinion 
that the veteran's subjective complaints did not originate 
from the eye.  Thus, as the preponderance of the evidence is 
against the veteran's claims, they must be denied.  

Finally, we note that review of the record does not reveal 
that the RO expressly considered referral of these issues to 
the Chief Benefits Director or the Director, Compensation and 
Pension Service, for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1).  This regulation 
provides that, to accord justice in an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with average earning capacity impairment.  The Court has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, No. 92-970 
(U.S. Vet. App., Apr. 17, 1996).  The Court has further held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director, Compensation and Pension Service, might 
consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action on this question at this time.



ORDER

Entitlement to an original compensable (greater than zero 
percent) evaluation for a left shoulder disability is denied.  

Entitlement to an original compensable (greater than zero 
percent) evaluation for a left knee disability is denied.

Entitlement to an original compensable (greater than zero 
percent) evaluation for a sinusitis disability is denied.

Entitlement to a 10 percent evaluation for a low back 
disability is granted, subject to the laws and regulations 
governing the disbursement of monetary benefits.  

Entitlement to an original evaluation greater than 10 percent 
for a bilateral eye disability is denied.



REMAND

The veteran's claim for service connection for a hearing loss 
disability was first denied in a February 1993 rating 
decision.  A subsequent rating action, dated March 1997, 
found that clear and unmistakable error had been committed in 
the prior action, and established service connection for a 
right ear hearing loss disability, and evaluated it as 
noncompensable (zero percent disabling) from October 1992.  

As indicated above, the veteran contends that his right ear 
hearing loss disability is more severe than currently 
evaluated.  The severity of a hearing loss disability is 
ascertained by application of the criteria set forth at 
38 C.F.R. §§ 4.85 and 4.86 of VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1998) (Schedule).  Under 
these criteria, a hearing loss disability is evaluated by the 
application of criteria set forth in Tables VI and VII.  
Table VI, "Numeric Designation of Hearing Impairment Based 
on Puretone Threshold Average and Speech Discrimination", is 
used to determine a Roman numeral designation (I through XI) 
for hearing impairment based on the results from both the 
controlled speech discrimination examination and the average 
puretone decibel loss examination. 

We note in this regard that it does not appear from our 
review of the claims folder that the results of a controlled 
speech discrimination examination are of record.  As 
indicated above, those criteria are required for the 
appropriate evaluation of a hearing loss disability.   In 
addition, it also does not appear that the veteran has been 
afforded a recent VA audiologocial examination.  Therefore, 
we find that a remand is required in this case.  

Accordingly, this case is REMANDED for the following:

1.  The veteran should furnish, within a 
reasonable period of time, any additional 
evidence, to include but not limited to, 
private medical records, in support of 
his claim.

2.  The RO should schedule the veteran 
for an VA audiological evaluation, and 
inform him of the ramifications of 
failing to report to scheduled 
examinations. 

3.  The RO should also provide the 
examiner with a copy of this Remand.

4.  The examiner should report results 
from both the veteran's controlled speech 
discrimination examination and the 
average puretone decibel loss 
examination, for both the left and right 
ears.  

5.  Following completion of the above, 
the RO should review the veteran's 
examination report and verify that all of 
the development action has been conducted 
and completed in full.  

6.  The RO should then review the 
veteran's claim, and determine whether it 
can now be granted.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and with a reasonable period of time 
within which to respond thereto.  The 
case should then be returned to the Board 
for further review, as appropriate.  

No inferences should be drawn regarding either the RO's 
handling of the claim to date or any final disposition of the 
claim by the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	M.W. GREENSTREET
	Member, Board of Veterans' Appeals



 
  38 C.F.R. § 4.45 provides that "As regards the joints the factors of disability reside in reductions of their 
normal excursion of movements in different places.  Inquiry will be directed to these consideration:  (a) less 
movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.).  (b) More movement that normal (from flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.).  (c) Weakened movement (due to muscle injury, disease or injury of peripheral nerves, 
divided or lengthened tendons, etc.). (d) Excess fatigability.  (e) Incoordination impaired ability to execute 
skilled movements smoothly.  (f) Pain on movement, swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, standing, and weight bearing are considerations.  

